CHARLES E. BOLEN, OSB Bar No. 962249
ceb@roguelaw.com
MELISA A. BUTTON, OSB Bar No. 116113
mab@roguelaw.com
Hornecker Cowling LLP
14 N. Central Ave., Ste. 104
Medford, OR 97501
(541)779-8900
Fax: (541) 779-2982
Of Attorneys for Defendants




                                   IN THE UNITED STATES DISTRICT COURT

                                             FOR THE DISTRICT OF OREGON


LOJY AIR COMPANY,                                                   Case No.: 3:17-CV-00920-YY
An Egyptian Corporation,
                                                                    DECLARATION
           Plaintiff,

v.

GLOBAL FINANCIAL & LEASING, INC.,
An Oregon Corporation, and
RICHARD KEITH WARD, individually,

           Defendants.

                                                             DECLARATION

           I, Melisa A. Button, hereby declare as follows:

           1.          I am one of the attorneys for Defendants in the above captioned matter.

           2.           Attached as Exhibits 1 through 5 are true and correct copies of emails between

me, Charles Bolen, and Phillip Griffin, including the attachments thereto.




Page 1 – DECLARATION                                                                HORNECKER COWLING LLP
                                                                                           14 N. Central Ave., Ste. 104
H:\USER\FILES\28523-002\Motion to Enforce Settlement.decl.docx
                                                                                                  Medford, OR 97501
                                                                                                         541-779-8900
           I hereby declare that the above statement is true to the best of my knowledge and

belief, and that I understand it is made for use as evidence in court and is subject to penalty

for perjury.

           DATED: June 17, 2019.


                                                         /s/ Melisa A. Button
                                                         MELISA A. BUTTON




Page 2 – DECLARATION                                                            HORNECKER COWLING LLP
                                                                                       14 N. Central Ave., Ste. 104
H:\USER\FILES\28523-002\Motion to Enforce Settlement.decl.docx
                                                                                              Medford, OR 97501
                                                                                                     541-779-8900
Melisa A. Button

From:                               Melisa A. Button
Sent:                               Friday, January 11, 2019 11:30 AM
To:                                 'phil@clarkegriffin.com'
Cc:                                 Charley Bolen; Gina M. Ryan
Subject:                            RE: Lojy Settlement

Follow Up Flag:                     Follow up
Flag Status:                        Flagged


Phil,

I have the cashier's check. I can mail it to you as soon as your client signs the release.

Thanks,

Melisa A. Button
Hornecker Cowling LLP
14 North Central Avenue, Suite 104
Medford, OR 97501
541-779-8900 voice
541-773-2635 fax
mab@roguelaw.com




-----Original Message-----
From: Melisa A. Button
Sent: Thursday, January 10, 2019 11:01 AM
To: 'phil@clarkegriffin.com' <phil@clarkegriffin.com>
Cc: Charley Bolen <ceb@roguelaw.com>; Gina M. Ryan <gmr@roguelaw.com>
Subject: RE: Lojy Settlement

Phil,

Please let me know whether the attached agreement is acceptable to you and your client. Mr. Ward will be dropping off
the certified check at our office tomorrow, and he can sign at that time if the agreement is acceptable.

Sincerely,

Melisa A. Button
Hornecker Cowling LLP
14 North Central Avenue, Suite 104
Medford, OR 97501
541-779-8900 voice
541-773-2635 fax
mab@roguelaw.com

                                                               1

                                                            Ex. 1
-----Original Message-----
From: Philip Griffin [mailto:phil@clarkegriffin.com]
Sent: Wednesday, January 09, 2019 10:22 AM
To: Melisa A. Button <mab@roguelaw.com>
Subject: Re: Lojy Settlement

Melissa:

Thanks. As part of the settlement, Captain Barakat requires that the payment of the settlement funds be made either by
certified check or by cash directly to me at my Portland office. If paid by check, it should be made out to “ClarkeGriffin
LLC - Trust Account”

I will advise Captain Barakat accordingly.

Sincerely,
-Phil Griffin


> On Jan 9, 2019, at 10:18 AM, Melisa A. Button <mab@roguelaw.com> wrote:
>
> Phil,
>
> Mr. Ward agrees to settle for $10,000. We will prepare a settlement and release agreement and send it to you for your
review. Should the check be made out to "Clark Griffin, LLC Trust Account"?
>
> Thanks,
>
> Melisa A. Button
> Hornecker Cowling LLP
> 14 North Central Avenue, Suite 104
> Medford, OR 97501
> 541-779-8900 voice
> 541-773-2635 fax
> mab@roguelaw.com
>
>
>
>
>
> -----Original Message-----
> From: Philip Griffin [mailto:phil@clarkegriffin.com]
> Sent: Wednesday, January 09, 2019 8:44 AM
> To: Charley Bolen <ceb@roguelaw.com>
> Cc: Melisa A. Button <mab@roguelaw.com>
> Subject: Lojy Settlement
>

                                                            2

                                                          Ex. 1
> Charley:
>
> I just received communication from Captain Barakat that he will accept Mr. Ward’s offer of $10,000 for settlement.
Please confirm that we have a settlement..
>
> Thank you.
>
> -Phil
>
>
>
>
>> Philip S. Griffin
>> Attorney at Law
>> ClarkeGriffin - Attorneys
>> One World Trade Center
>> 121 SW Salmon St., Suite 1100
>> Portland, Oregon USA 97221
>> Tel. 503.471.1306
>> www.clarkegriffin.com
>>
>> Confidentiality Notice: This e-mail message may contain confidential or privileged information. If you have received
this message by mistake, please do not review, disclose, copy, or distribute the e-mail. Instead, please notify us
immediately by replying to this message or telephoning us. Thank you.
>>
>> Tax Advice Notice: IRS Circular 230 requires us to advise you that, if this communication or any attachment contains
any tax advice, the advice is not intended to be used, and cannot be used, for the purpose of avoiding federal tax
penalties. A taxpayer may rely on professional advice to avoid federal tax penalties only if the advice is reflected in a
comprehensive tax opinion that conforms to stringent requirements. Please contact us if you have any questions about
Circular 230 or would like to discuss our preparation of an opinion that conforms to these IRS rules.
>
>
>
>
>
>
>
>



> Philip S. Griffin
> Attorney at Law
> ClarkeGriffin - Attorneys
> One World Trade Center
> 121 SW Salmon St., Suite 1100
> Portland, Oregon USA 97221
> Tel. 503.471.1306
> www.clarkegriffin.com
>



                                                            3

                                                          Ex. 1
> Confidentiality Notice: This e-mail message may contain confidential or privileged information. If you have received
this message by mistake, please do not review, disclose, copy, or distribute the e-mail. Instead, please notify us
immediately by replying to this message or telephoning us. Thank you.
>
> Tax Advice Notice: IRS Circular 230 requires us to advise you that, if this communication or any attachment contains
any tax advice, the advice is not intended to be used, and cannot be used, for the purpose of avoiding federal tax
penalties. A taxpayer may rely on professional advice to avoid federal tax penalties only if the advice is reflected in a
comprehensive tax opinion that conforms to stringent requirements. Please contact us if you have any questions about
Circular 230 or would like to discuss our preparation of an opinion that conforms to these IRS rules.




                                                            4

                                                          Ex. 1
Melisa A. Button

From:                             Melisa A. Button
Sent:                             Tuesday, March 12, 2019 12:01 PM
To:                               'phil@clarkegriffin.com'; Charley Bolen; Gina M. Ryan
Subject:                          RE: Lojy settlement
Attachments:                      Settlement Agreement (2nd revised).pdf


Phil,

Our client is willing to sign the settlement agreement in the form proposed by your client in the email below. Attached is
the revised agreement for your client’s signature.

Thank you,

Melisa A. Button
Hornecker Cowling LLP
14 North Central Avenue, Suite 104
Medford, OR 97501
541-779-8900 voice
541-773-2635 fax
mab@roguelaw.com




From: Philip Griffin <phil@clarkegriffin.com>
Sent: Friday, February 15, 2019 8:54 AM
To: Charley Bolen <ceb@roguelaw.com>
Subject: Lojy settlement

Charlie:

I have set out below the proposed settlement agreement that Captain Barakat sent to me indicating that this is the only
agreement that he would sign. Please review it and then let’s talk regarding how to move forward.

Thank you.

-Phil Griffin

                "SETTLEMENT AGREEMENT AND MUTUAL RELEASE

                THIS SETTLEMENT AGREEMENT AND MUTUAL RELEASE (referred to herein as the
                “Settlement Agreement”) is entered into this .......day of .......2019, by and between

                                                            1

                                                          Ex. 2
               LOJY AIR COMPANY, an Egyptian Corporation (“LOJY”), and GLOBAL FINANCIAL &
               LEASING, INC., an Oregon Corporation, and RICHARD KEITH WARD (collectively
               “Global Financial”).
               RECITALS
               WHEREAS, LOJY filed an action in Oregon District Court against Global Financial in Case
               No. 3:17-cv-00920-YY on or around June 13, 2017 (the “Civil Action”), involving
               allegations arising from a prior action between the parties filed in Oregon District
               Court Case No. 3:10-cv-1369-PK, and Global Financial filed counterclaims in the Civil
               Action; and
               WHEREAS, the parties wish to settle all claims between them;
               NOW, THEREFORE, in consideration of the mutual terms and conditions contained
               herein and other valuable consideration, the receipt and adequacy of which the
               Parties hereby acknowledge, the Parties agree as follows:
               Section 1. Payment. Within 15 days of LOJY executing this Agreement and delivering
               such to Global Financial, Global Financial shall pay LOJY the sum of Ten Thousand
               Dollars ($10,000.00) in the form of a cashier’s check made payable to “ClarkeGriffin
               LLC -Trust Account” to be mailed to ClarkGriffin, LLC, 121 SW Salmon Street One World
               Trade Center, Suite 1100, Portland, OR 97204.
               Section 2. Dismissal of Civil Action. Within 5 business days after legal counsel for LOJY
               has received the check described in Section 1, the Parties shall execute and file a
               Stipulated General Judgment of Dismissal of the Civil Action with prejudice with each
               party to bear its own costs and attorney."



Philip Griffin
phil@clarkegriffin.com




                                                          2

                                                        Ex. 2
                 SETTLEMENT AGREEMENT AND MUTUAL RELEASE

       THIS SETTLEMENT AGREEMENT AND MUTUAL RELEASE (referred to herein
as the “Settlement Agreement”) is entered into this 12th day of March, 2019, by and between
LOJY AIR COMPANY, an Egyptian Corporation (“LOJY”), and GLOBAL FINANCIAL &
LEASING, INC., an Oregon Corporation, and RICHARD KEITH WARD (collectively “Global
Financial”).

                                         RECITALS

        WHEREAS, LOJY filed an action in Oregon District Court against Global Financial in
Case No. 3:17-cv-00920-YY on or around June 13, 2017 (the “Civil Action”), involving
allegations arising from a prior action between the parties filed in Oregon District Court Case
No. 3:10-cv-1369-PK, and Global Financial filed counterclaims in the Civil Action; and

        WHEREAS, the parties wish to settle all claims between them;

       NOW, THEREFORE, in consideration of the mutual terms and conditions contained
herein and other valuable consideration, the receipt and adequacy of which the Parties hereby
acknowledge, the Parties agree as follows:

        Section 1.    Payment. Within 15 days of LOJY executing this Agreement and
delivering such to Global Financial, Global Financial shall pay LOJY the sum of Ten Thousand
Dollars ($10,000.00) in the form of a cashier’s check made payable to “ClarkeGriffin LLC -Trust
Account” to be mailed to ClarkGriffin, LLC, 121 SW Salmon Street One World Trade Center,
Suite 1100, Portland, OR 97204.

        Section 2.     Dismissal of Civil Action. Within 5 business days after legal counsel for
LOJY has received the check described in Section 1, the Parties shall execute and file a
Stipulated General Judgment of Dismissal of the Civil Action with prejudice with each party to
bear its own costs and attorney fees.

       IN WITNESS WHEREOF, the Parties have executed this Settlement Agreement as of
the day and year first written above.

LOJY Air Company                                 Global Financial & Leasing, Inc.



By:                                              By:
      Capt. Galal Barakat, Chairman and CEO            Richard Keith Ward, President



                                                       Richard Keith Ward, individually

Settlement Agreement—Page 1

                                              Ex. 2
Melisa A. Button

From:                              Melisa A. Button
Sent:                              Tuesday, February 19, 2019 5:06 PM
To:                                'Philip Griffin'
Cc:                                Charley Bolen; Gina M. Ryan
Subject:                           RE: Lojy
Attachments:                       Settlement Agreement (revised).pdf


Phil,

See attached revised settlement agreement. Please advise whether this is acceptable to your client. As I mentioned
before, I have the cashier's check in my office, which I can send once I have your client's signature.

If we cannot get this finalized this week, we will have to extend the discovery deadlines in this case.

Thanks,

Melisa A. Button
Hornecker Cowling LLP
14 North Central Avenue, Suite 104
Medford, OR 97501
541-779-8900 voice
541-773-2635 fax
mab@roguelaw.com




-----Original Message-----
From: Philip Griffin <phil@clarkegriffin.com>
Sent: Monday, February 18, 2019 1:01 PM
To: Melisa A. Button <mab@roguelaw.com>
Subject: Lojy

Hi Melissa:

I was anticipating receiving a revised settle agreement from you on Friday. I haven’t seen it yet and was concerned that
I had missed it.

Please advise.

Thanks.
-Phil

> Philip S. Griffin
> Attorney at Law
> ClarkeGriffin - Attorneys
> One World Trade Center

                                                              1

                                                           Ex. 3
> 121 SW Salmon St., Suite 1100
> Portland, Oregon USA 97221
> Tel. 503.471.1306
> www.clarkegriffin.com
>
> Confidentiality Notice: This e-mail message may contain confidential or privileged information. If you have received
this message by mistake, please do not review, disclose, copy, or distribute the e-mail. Instead, please notify us
immediately by replying to this message or telephoning us. Thank you.
>
> Tax Advice Notice: IRS Circular 230 requires us to advise you that, if this communication or any attachment contains
any tax advice, the advice is not intended to be used, and cannot be used, for the purpose of avoiding federal tax
penalties. A taxpayer may rely on professional advice to avoid federal tax penalties only if the advice is reflected in a
comprehensive tax opinion that conforms to stringent requirements. Please contact us if you have any questions about
Circular 230 or would like to discuss our preparation of an opinion that conforms to these IRS rules.




                                                            2

                                                          Ex. 3
                SETTLEMENT AGREEMENT AND MUTUAL RELEASE

        THIS SETTLEMENT AGREEMENT AND MUTUAL RELEASE (referred to herein
as the “Settlement Agreement”) is entered into this 15th day of February, 2019, by and between
LOJY AIR COMPANY, an Egyptian Corporation (“LOJY”), and GLOBAL FINANCIAL &
LEASING, INC., an Oregon Corporation, and RICHARD KEITH WARD (collectively “Global
Financial”).

                                         RECITALS

        WHEREAS, LOJY filed an action in Oregon District Court against Global Financial in
Case No. 3:17-cv-00920-YY on or around June 13, 2017 (the “Civil Action”), involving
allegations arising from a prior action between the parties filed in Oregon District Court Case
No. 3:10-cv-1369-PK, and Global Financial filed counterclaims in the Civil Action; and

       WHEREAS, the parties wish to settle all claims between them;

       NOW, THEREFORE, in consideration of the mutual terms and conditions contained
herein and other valuable consideration, the receipt and adequacy of which the Parties hereby
acknowledge, the Parties agree as follows:

        Section 1.    Payment. Within 15 days of LOJY executing this Agreement and
delivering such to Global Financial, Global Financial shall pay LOJY the sum of Ten Thousand
Dollars ($10,000.00) in the form of a cashier’s check made payable to “ClarkeGriffin LLC -Trust
Account” to be mailed to ClarkGriffin, LLC, 121 SW Salmon Street One World Trade Center,
Suite 1100, Portland, OR 97204.

        Section 2.     Dismissal of Civil Action. Within 5 business days after legal counsel for
LOJY has received the check described in Section 1, the Parties shall execute and file a
Stipulated General Judgment of Dismissal of the Civil Action with prejudice with each party to
bear its own costs and attorney fees.



///

///

///

///

///

///


Settlement Agreement—Page 1

                                             Ex. 3
       Section 3.       Mutual General Releases. In consideration of the mutual promises and
covenants contained herein, each Party, on its own behalf and on behalf of any and all of its
principals, agents, affiliates, subsidiaries, predecessors, successors, and assigns, hereby agrees to
dismiss the Civil Action with prejudice and irrevocably and forever releases, covenants not to
sue, and discharges the other Parties, and its respective affiliates, subsidiaries, officers, directors,
employees, agents, representatives, heirs, predecessors-in-interest, and assigns from and of any
and all liabilities, claims, obligations, causes of action, costs (including attorney’s fees) and
demands of every kind and nature whatsoever, whether asserted or unasserted, known or
unknown, including but not limited to those arising from the subject matter of Case No. 3:17-cv-
00920-YY and Case No. 3:10-cv-1369-PK.

       IN WITNESS WHEREOF, the Parties have executed this Settlement Agreement as of
the day and year first written above.

                                                     LOJY Air Company



                                                     By:
                                                           Capt. Galal Barakat, Chairman and CEO


                                                     Global Financial & Leasing, Inc.



                                                     By:
                                                           Richard Keith Ward, President




                                                           Richard Keith Ward, individually




Settlement Agreement—Page 2
                                                Ex. 3
Melisa A. Button

From:                              Philip Griffin <phil@clarkegriffin.com>
Sent:                              Tuesday, March 12, 2019 9:43 AM
To:                                Melisa A. Button
Subject:                           Re: Lojy v Global Financial


Melissa:

My client continues to refuse to sign the revised version. I am in the process of preparing a motion to withdraw.

Please contact me if you have any questions or comments.

Thank you.
-Phil Griffin

         On Mar 7, 2019, at 3:03 PM, Melisa A. Button <mab@roguelaw.com> wrote:

         Hi Phil,

         I just wanted to follow up on the status of the settlement agreement. Thanks.

         Melisa A. Button
         Hornecker Cowling LLP
         14 North Central Avenue, Suite 104
         Medford, OR 97501
         541-779-8900 voice
         541-773-2635 fax
         mab@roguelaw.com

         <image001.jpg>




         From: Phil Griffin <phil@clarkegriffin.com>
         Sent: Friday, February 22, 2019 3:30 PM
         To: Melisa A. Button <mab@roguelaw.com>
         Subject: Re: Lojy v Global Financial

         Melissa:
         I talked to my client this morning but he balking at section 3 of the settlement agreement. I am still
         working with him but in the interim I think the deadlines will need to be extended.
         Thanks.
         -Phil

         Sent from my iPhone

         On Feb 22, 2019, at 2:52 PM, Melisa A. Button <mab@roguelaw.com> wrote:

                    Phil,
                                                              1

                                                           Ex. 4
        I wanted to check in on the status of the settlement agreement. Also will you stipulate
        to extending the discovery deadlines currently due on February 27?

        Thanks,

        Melisa A. Button
        Hornecker Cowling LLP
        14 North Central Avenue, Suite 104
        Medford, OR 97501
        541-779-8900 voice
        541-773-2635 fax
        mab@roguelaw.com

        <image001.jpg>


Philip S. Griffin
Attorney at Law
ClarkeGriffin - Attorneys
One World Trade Center
121 SW Salmon St., Suite 1100
Portland, Oregon USA 97221
Tel. 503.471.1306
www.clarkegriffin.com

Confidentiality Notice: This e-mail message may contain confidential or privileged information. If you
have received this message by mistake, please do not review, disclose, copy, or distribute the e-mail.
Instead, please notify us immediately by replying to this message or telephoning us. Thank you.

Tax Advice Notice: IRS Circular 230 requires us to advise you that, if this communication or any
attachment contains any tax advice, the advice is not intended to be used, and cannot be used, for the
purpose of avoiding federal tax penalties. A taxpayer may rely on professional advice to avoid federal
tax penalties only if the advice is reflected in a comprehensive tax opinion that conforms to
stringent requirements. Please contact us if you have any questions about Circular 230 or would like to
discuss our preparation of an opinion that conforms to these IRS rules.




                                                    2

                                                 Ex. 4
Melisa A. Button

From:                             Melisa A. Button
Sent:                             Monday, March 18, 2019 4:19 PM
To:                               'phil@clarkegriffin.com'; Charley Bolen; Gina M. Ryan
Subject:                          RE: Lojy settlement


Phil,

I am following up on my email last week regarding the settlement agreement. Our client has signed the newly revised
version, and I still have the check.

Thanks,

Melisa A. Button
Hornecker Cowling LLP
14 North Central Avenue, Suite 104
Medford, OR 97501
541-779-8900 voice
541-773-2635 fax
mab@roguelaw.com




From: Melisa A. Button
Sent: Tuesday, March 12, 2019 12:01 PM
To: 'phil@clarkegriffin.com' <phil@clarkegriffin.com>; Charley Bolen <ceb@roguelaw.com>; Gina M. Ryan
<gmr@roguelaw.com>
Subject: RE: Lojy settlement

Phil,

Our client is willing to sign the settlement agreement in the form proposed by your client in the email below. Attached is
the revised agreement for your client’s signature.

Thank you,

Melisa A. Button
Hornecker Cowling LLP
14 North Central Avenue, Suite 104
Medford, OR 97501
541-779-8900 voice
541-773-2635 fax
mab@roguelaw.com




                                                            1

                                                          Ex. 5
From: Philip Griffin <phil@clarkegriffin.com>
Sent: Friday, February 15, 2019 8:54 AM
To: Charley Bolen <ceb@roguelaw.com>
Subject: Lojy settlement

Charlie:

I have set out below the proposed settlement agreement that Captain Barakat sent to me indicating that this is the only
agreement that he would sign. Please review it and then let’s talk regarding how to move forward.

Thank you.

-Phil Griffin

                "SETTLEMENT AGREEMENT AND MUTUAL RELEASE

                THIS SETTLEMENT AGREEMENT AND MUTUAL RELEASE (referred to herein as the
                “Settlement Agreement”) is entered into this .......day of .......2019, by and between
                LOJY AIR COMPANY, an Egyptian Corporation (“LOJY”), and GLOBAL FINANCIAL &
                LEASING, INC., an Oregon Corporation, and RICHARD KEITH WARD (collectively
                “Global Financial”).
                RECITALS
                WHEREAS, LOJY filed an action in Oregon District Court against Global Financial in Case
                No. 3:17-cv-00920-YY on or around June 13, 2017 (the “Civil Action”), involving
                allegations arising from a prior action between the parties filed in Oregon District
                Court Case No. 3:10-cv-1369-PK, and Global Financial filed counterclaims in the Civil
                Action; and
                WHEREAS, the parties wish to settle all claims between them;
                NOW, THEREFORE, in consideration of the mutual terms and conditions contained
                herein and other valuable consideration, the receipt and adequacy of which the
                Parties hereby acknowledge, the Parties agree as follows:
                Section 1. Payment. Within 15 days of LOJY executing this Agreement and delivering
                such to Global Financial, Global Financial shall pay LOJY the sum of Ten Thousand
                Dollars ($10,000.00) in the form of a cashier’s check made payable to “ClarkeGriffin
                LLC -Trust Account” to be mailed to ClarkGriffin, LLC, 121 SW Salmon Street One World
                Trade Center, Suite 1100, Portland, OR 97204.
                Section 2. Dismissal of Civil Action. Within 5 business days after legal counsel for LOJY
                has received the check described in Section 1, the Parties shall execute and file a
                Stipulated General Judgment of Dismissal of the Civil Action with prejudice with each
                party to bear its own costs and attorney."



Philip Griffin
phil@clarkegriffin.com


                                                           2

                                                         Ex. 5
  3

Ex. 5
